Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.
Applicant’s preliminary amendment and information disclosure statement filed August 3, 2020 have been received and entered.
Applicant’s election filed March 7, 2022 in response to the restriction requirement of December 7, 2021 has been received and entered.  The applicants elected the invention described in claims 1-7, 11 and 12 (Group I) with traverse.  Applicants’ traverse is noted, but is not deemed persuasive for reasons set forth in the previous Office action dated December 7, 2021; therefore, the restriction requirement is hereby made Final.
Claims 8-10 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite and vague for the phrase “infiltration with frigore”.  What is the meaning for “frigore”?   Claim 1 is rendered indefinite and vague by the phrase “q.b.”  What is the meaning of this phrase?  Applicant is required to insert the meanings of the two phrases in the claim.  Claims 4-6 are rendered indefinite and vague by the phrase “0,001 mg/ml, 0,0015 mg/ml and 0,004 mg/ml”.  Please change the phrases by deleting the “,” and insert --.—for U.S. practice.
The remaining claims are rendered indefinite to the extent that they incorporate the above terminology.
Claims 1-7, 11 and 12 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0157082 A1, hereby known as Poulsen et al. or Zappala (6,329,398 B1) in view of Abbott et al., “The use of a topical refrigerant anesthetic to reduce injection pain in children”, Journal of Pain and Symptom Management, Vol. 10, No. 8, pages 584-590 (1995). (All of PTO-1449).
Poulsen et al. teach a formulation for subcutaneous injection comprising one or more short-acting and long-acting local anesthetics such as levobupivacaine, lidocaine, mepivacaine, articaine,  and one or more sympathomimetic amines such as epinephrine (adrenaline).
Zappala teaches a solution comprising lidocaine hydrochloride (short-acting anesthetic), bupivacaine hydrochloride (long-acting anesthetic) and epinephrine, also known as adrenaline (sympathomimetic amine).
The instant invention differs from the cited reference(s) in that the cited reference(s) do not teach the local anesthetic mixture is administered cold or cooled to a temperature of 4-8°C.  However, the secondary reference. Abbott et al., teaches topical refrigerant local anesthetic is used to reduce injection pain in children (see the abstract).  Note the cooling of local anesthetics (short-acting and long-acting) or a cold formulation of the local anesthetic mixture is old and well-known in the art.  The applicant is merely administering a cold local anesthetic mixture that was placed in a cooling device or refrigerator.
The instant invention differs from the cited references in that the cited references do not teach the concentrations of the short-acting local anesthetic, long-acting anesthetic, and the sympathomimetic amine.  However, to determine a concentration for each individual agent or component of the local anesthetic mixture having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum concentrations of each agent or component to get the maximum effectiveness in the absence of evidence to the contrary.
Claims 1 and 3-6 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629